DETAILED ACTION
In Applicant’s Response filed 6/14/21, Applicant has amended claims 1-3 and 9; and provided replacement drawing sheets. Currently, claims 1-20 are pending (claims 14-16 and 20 were previously withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no disclosure in the specification of “applied quantities of less than 200 g/m2” as recited in claim 9. Paragraph [0132] of the specification discloses a silicone adhesive layer of 30g/m2 and paragraph [0138] of the specification discloses a silicone adhesive layer of 10 g/m2, but there is no disclosure of the claimed upper limit of 200 g/m2. Thus, the specification does not provide antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 5-8, 12-13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Lesko (US 5643234).
With respect to claim 1, Pawelchak discloses a dermal patch (occlusive dressing 50; configured for application to a user’s skin as shown in fig 7 and thus interpreted as being a “dermal” patch) comprising a foam layer (foam layer 12; semi-open cell foam - col 2 lines 27-28) and an adhesive layer arranged thereon (adhesive layer 14 - col 2 lines 16-22; laminated directly to foam 12 – col 2 lines 36-39; fig 5-6) configured for contact with the skin (bonds with skin around a wound - col 2 lines 16-22) wherein at least a side of the foam layer facing the adhesive layer has macropores (the foam has 50-100 cells per inch - col 4 lines 33-37; at 50 cells per inch 
Pawelchak does not, however, disclose that the foam is an open cell foam or that the cavities of the macropores in the foam are spanned at least partially by a barrier layer formed from the foam layer.
Lesko, however, teaches a device configured to be attached to a user’s skin (the invention is drawn to ostomy bags – col 1 lines 5-6; ostomy bags are attached to a user’s skin at a stoma) which includes a foam filter 70 (fig 6) which is an open cell foam to form a barrier to semi-liquid waste, but not gases and wherein filter 70 can be of one pore size such as 25 pores per inch, or the filter 70 can be a dual layer arrangement with two pore sizes, with the second layer having approximately 45 pores per inch (col 4 lines 30-42). Thus, Lesko teaches an open cell foam, having macropores (one layer of the foam has 25 pores per inch which is equivalent to each cell being approximately 1016 microns – cells larger than 75 microns are interpreted as being macropores) wherein the cavities of the macropores are spanned at least partially by a barrier layer formed from the foam (the second layer of the foam will at least partially span the pores of the first layer). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the semi-open cell foam in Pawelchak for the open cell foam material taught by Lesko in order to form a barrier to semi-liquid waste, but not gases. Additionally, it also would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have substituted the foam in Pawelchak for the dual layer foam in Lesko wherein cavities of the macropores in one 
With respect to claim 3 Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) but does not explicitly disclose that a surface proportion of the barrier layer to the surface of the foam layer is at least 20%. Pawelchak does, however, teach a barrier layer (11) is formed on top of the foam layer (12) “to protect the exposed surface of the dressing from contamination by water or soil” (col 2 lines 28-31). In order to completely protect the exposed surface of the dressing, the layer 11 would need to cover the entire surface of the foam layer 12, i.e. 100% of the surface (which is greater than a surface proportion of 20% and therefore meets the claimed range of “at least 20%”). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the barrier layer in the device of Pawelchak in view of Lesko so that a surface proportion of the barrier layer to the surface of the foam layer is at least 20% in order to “protect the exposed surface of the dressing from contamination by water or soil” (col 2 lines 28-31). Furthermore, it would have been obvious for the surface proportion of the barrier layer to the surface of the foam layer to be at least 20% because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 5, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) and Lesko also discloses that the barrier layer is planar (as shown in fig 6, the foam 70 has a planar configuration and, thus, the dual layers that form the foam are expected to also have a planar configuration. It would have been obvious to one 
	With respect to claim 6, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) and Lesko also teaches that the foam layer 70 is approximately 3.2mm thick (col 4 lines 32-33). Lesko does not, however, explicitly disclose that a thickness of the barrier layer is less than 100 um. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the foam of Pawelchak in view of Lesko to reduce the thickness of the barrier layer to less than 100um since such a modification would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art. 
	With respect to claim 7, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak also discloses that the adhesive layer has a thickness of less than 200 um (adhesive layer 13 varies in thickness from about 0.005-0.02 inches – col 4 lines 50-51; 0.005-0.02 inches is approximately 127-508um which includes values of 127-200um which are within the claimed range of 0-200um).
	With respect to claim 8, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak also discloses that the adhesive layer is arranged directly on a surface of the foam layer (as shown in figures 5-6, adhesive 14 is applied directly to the lower surface of foam layer 12).
claim 12, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak also discloses that the adhesive layer contains silicones (silicone rubber – col 2 lines 55-58).
With respect to claims 13 and 19, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) and also discloses that the foam layer comprises a hydrophilic polymer foam that comprises a polyurethane foam (Pawelchak - flexible polyurethane foam – col 4 line 33; Lesko – polyurethane foam – col 4 lines 32-33).
	With respect to claim 17, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) and Pawelchak also discloses that the silicones comprise silicone gels, silicone elastomers (silicone rubber – col 2 lines 55-58; rubber is interpreted as being an elastomer).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Lesko (US 5643234) and further in view of Junginger (US 2011/0117178).
With respect to claim 2, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose the dermal patch having an absorbency of at least 5 g/g.
Junginger, however, teaches a wound dressing that comprises a hydrophilic polymer foam that is “capable of absorbing and storing fluids and of releasing at least a portion of these fluids again” for wound healing (para [0021]) and has a high absorptive capacity (para [0022]) wherein, specifically, the foam is a hydrophilic polyurethane foam having a free absorbency of at least 10 g/g, more particularly at least 12 g/g and most preferably of at least 15 g/g (para .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Lesko (US 5643234) and further in view of Jones et al (US 2002/0094742).
With respect to claim 4, Pawelchak in view of Lesko discloses the invention substantially  as claimed (see rejection of claim 1) but does not disclose that the barrier layer has micropores.
Jones, however, teaches a composite article comprising a vapor permeable, water impermeable laminated sheet consisting of a microporous polymer film and a cushioning layer (para [0011]) wherein the cushioning layer is an open-cell polymer foam such as polyurethane that is bonded to the microporous film (para [0031-0032]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the size of the pores in the barrier layer of Pawelchak in view of Lesko to be micropores like in the film of Jones in order to provide a layer that is water impermeable to prevent fluid passage through the layer but still vapor permeable to permit air circulation through the material. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Lesko (US 5643234) and further in view of Cimpeanu et al (US 2012/0244350).
With respect to claim 9, Pawelchak in view of Lesko discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that the dermal patch has peak peel resistances against a steel substrate of more than 0.05 N/2.5 cm, even with applied quantities of less than 200 g/m2.
Cimpeanu, however, teaches a method for determining peel resistance of an adhesive coated article wherein the article is first coated with an amount of pressure sensitive adhesive (in g/m2), cut into test strips and adhesive bonded to a steel test specimen and clamped into the jaws of a tensile test apparatus (page 5, para [0063]). Thereafter, the test strip is peeled from the test surface at a given speed and angle and the force required to be applied to peel the strip from the surface (i.e. bonding strength) is measured, which is the force N/2.5 cm (page 6 para [0063]). Cimpeanu also discloses that the peak peel resistance of the pressure sensitive against the steel substrate is more than 0.05 N/2.5 cm with applied quantities of less than 200 g/m2 .(0.3-12.1 N/25mm, which is more than 0.05, with an applied quantity of 20 g/m2, which is less than 200 – table 2; para [0063]). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have measured the peel resistance of the device of Pawelchak in view of Lesko using the method taught by Cimpeanu in order to determine the bonding strength of the adhesive and, correspondingly, how strongly it will adhere to a user’s skin and how difficult it will be to remove from the skin after treatment. Additionally, it would have been obvious to use a pressure sensitive adhesive that has peak peel 2 as taught by Cimpeanu since discovering an optimum value of a result effective variable involves only routine skill in the art.
	  
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Lesko (US 5643234) and further in view of Holm et al (US 2011/0112458).
With respect to claim 10, Pawelchak in view of Lesko discloses the invention as claimed (see rejection of claim 1) but does not disclose that the adhesive layer only partially covers the foam layer.
Holm, however, teaches an analogous wound dressing for use on skin and wounds and further teaches that modifications to medical articles to improve permeability to moisture are known and include, for example, selectively or pattern coating an adhesive onto a surface such as, for example, providing a pressure sensitive adhesive (PSA) that is selectively coated on a surface such that 40 to 75 percent of the surface does not contain adhesive so that moisture is preferably transmitted through the areas without adhesive (para [0002]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Pawelchak in view of Lesko so that the adhesive layer only partially covers the foam layer as taught by Holm in order to improve moisture permeability by permitting moisture to be transmitted through the areas without adhesive.
claim 11, Pawelchak in view of Lesko discloses the invention as claimed (see rejection of claim 1) but does not disclose that the adhesive layer comprises a non-coherent pattern.
Holm, however, teaches an analogous wound dressing for use on skin and wounds and further teaches that modifications to medical articles to improve permeability to moisture are known and include, for example, selectively or pattern coating an adhesive onto a surface such as, for example, providing a pressure sensitive adhesive (PSA) that is selectively coated on a surface such that 40 to 75 percent of the surface does not contain adhesive so that moisture is preferably transmitted through the areas without adhesive (para [0002]). Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Pawelchak in view of Lesko so that the adhesive layer is selectively applied to provide a discontinuous or “non-coherent” adhesive pattern on the foam layer as taught by Holm in order to improve moisture permeability by permitting moisture to be transmitted through the areas without adhesive.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pawelchak et al (US 4728642) in view of Lesko (US 5643234) and further in view of Suzuki et al (US 2005/0169975).
With respect to claim 18, Pawelchak in view of Lesko discloses the invention as claimed (see rejection of claim 17) but does not disclose that the silicones comprise crosslinked polyorganosiloxanes modified with substituents wherein the substituents comprise polyethylene glycol and/or polyurethane.


Response to Amendments/Arguments
Applicant’s amendments and arguments filed 6/14/21 have been fully considered as follows:
	Regarding the objections to the drawings, Applicant’s replacement drawing sheets and the arguments provided on page 6 of the Response have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the specification, Applicant’s arguments on pages 6-7 of the Response have been fully considered but are not persuasive. Applicant has argued that the specification provides antecedent basis for reciting “applied quantities of less than 200 g/m2” in claim 9 because the specification discloses values greater than 10g/m2, such as the value of 30 g/m2  in paragraph [0132] of the specification. Examiner agrees that paragraph [0132] of the specification discloses a silicone adhesive layer of 30g/m2 and paragraph [0138] of the 2, however, there is still no disclosure in the specification of the claimed upper limit of 200 g/m2. Thus, the objection to the specification has been maintained.
	Regarding the objections to the specification, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 102 and 103, Applicant's arguments (see pages 7-10 of the Response filed 6/14/21) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection have been made in view of Lesko (US 5643234) (see claim rejections provided above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CAITLIN A CARREIRO/Examiner, Art Unit 3786